Citation Nr: 1725426	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  11-23 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether the reduction of the Veteran's VA benefits payable for the period of November 1, 2000 through April 9, 2009, because of the Veteran's incarceration, was proper.

2. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 8, 2016, and in excess of 70 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 8, 2016.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983 and from September 1990 to May 1991, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions issued in January 2008, August 2011, and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The January 2008 decision reduced the amount of benefits payable to the Veteran for the period of November 1, 2000 to the end of the Veteran's incarceration.  The August 2011 rating decision granted service connection for PTSD and assigned a 50 percent disability rating.  The November 2013 rating decision denied entitlement to TDIU.  A rating decision in March 20126 granted an increased disability rating of 70 percent for PTSD effective March 8, 2016, and granted entitlement to TDIU as of that date.  The Veteran continued to appeal both issues.

This matter was previously before the Board in July 2011, when it was returned to the RO for additional development, to include issuing a Statement of the Case on the appeal of the reduction of benefits.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran was incarcerated in a county facility for conviction of a felony with a one-year sentence beginning on September 1, 2000.

2. The 61st day of confinement was November 1, 2000; the Veteran was released to a mental institution on November 7, 2000.

3. The Veteran's award of service-connection and VA benefits in 2006 included retroactive benefits covering the period of time during which the Veteran was incarcerated for a felony conviction.

4. Prior to January 12, 2005, the Veteran's disability picture relative to his PTSD was one of reduced reliability and productivity; deficiencies in most areas such as work, school, family, judgment, thinking, and mood was not shown.

5. As of January 12, 2005, the Veteran's disability relative to his PTSD has been characterized by deficiencies in most areas such as work, family, judgment, thinking, and mood; total social and occupational impairment has not been shown.

6. The Veteran's PTSD, in combination with other service-connected disabilities, has resulted in an inability to maintain substantially gainful employment since January 12, 2005.


CONCLUSIONS OF LAW

1. Reduction of the Veteran's VA compensation benefits to 10 percent due to his incarceration was proper for the equivalent period of November 1, 2000 to November 7, 2000 only.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

2. The criteria for entitlement to a disability rating in excess of 50 percent for PTSD prior to January 12, 2005, were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to a disability rating of 70 percent, and no higher, for PTSD, were met as of January 12, 2005.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

4. The criteria for entitlement to TDIU were met as of January 12, 2005.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in July 2003.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration.  

The Veteran has undergone multiple VA examinations related to the disabilities on appeal.  See VA examinations from October 2004, May 2013, July 2013, and March 2016.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Reduction in Benefits

The law provides that when a recipient of VA benefits is incarcerated in a penal institution as a result of conviction of a felony, the amount of benefits payable will be no more than the rate for a 10 percent disability rating for the duration of the incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  This reduction in benefits is to be effective on the 61st day of such confinement and is to remain in effect until the time of release.  While the benefits paid to the Veteran or dependent are reduced, the rating is not affected and full payments are to resume after release.  This requirement for reduction in benefits does not apply with respect to any period during which the individual is participating in a work-release program or residing in a half-way house.  38 U.S.C.A. § 5313(a)(2).  The legislative history of this legal provision clearly shows Congress' desire to limit the payment of disability compensation, which is intended to help support a Veteran to obtain food and shelter, when the government is being forced to pay for that Veteran's food and shelter by virtue of that Veteran having been incarcerated for the commission of a felony.  See 126 Cong. Rec. 26, 118 and 26,122 (1980); VAOPGPREC 10-2001 (2001), 66 Fed. Reg. 33309 (2001).

The U.S. Court of Appeals for the Federal Circuit stated that the plain language of 38 U.S.C. § 5313(a)(1) supported the finding of the U.S. Court of Appeals for Veterans Claims (Court) that reduction of compensation "depends only upon incarceration for a period in excess of sixty days for conviction of a felony, not upon the conviction becoming final in state courts, or after complete exhaustion of post-conviction review opportunities."  Therefore, a Veteran's benefits are properly reduced to the 10% rate on the 61st day of incarceration for a felony, regardless of whether post-conviction review remains pending.  Wilson v. Gibson, 753 F.3d 1363, 1367 (Fed. Cir. 2014)

The timeline in this case has complicated the application of the provisions related to reductions as a result of incarceration for a felony conviction.  The Veteran had filed for service-connection of several different disabilities in November 1994, and the adjudication of these claims was prolonged.  Service connection was granted for a restrictive lung disability in March 2005, effective November 1994, and for tinnitus in June 2005, effective October 1995.  (See Rating Decision Narrative, received 03/09/2005, pp. 1-2; Rating Decision Narrative, received 06/02/2005, pp. 1-2.)  In February 2006 the Veteran's claims for service connection for skin rash and bilateral hearing loss were granted, also effective in October 1995.  (See Rating Decision Narrative, received 02/22/2006, pp. 1-2.)

In August 2007, the RO informed the Veteran that they had received information regarding his conviction and incarceration in 2000.  They proposed to reduce his VA benefits as a result of this information.  (See Notification Letter, received 09/22/2007, pp. 1-2.)  In January 2008, they notified him that his period of reduced benefits was beginning, effective retroactive to November 1, 2000 (the 61st day of his incarceration), and would continue until such time as he was released.  (See Notification Letter, received 01/04/2008, p. 1.)  In August 2009, the RO notified the Veteran that his benefits would be restored effective April 9, 2009, the date they had received information from the Department of Corrections that he was no longer incarcerated.  (See Notification Letter, receive 08/25/2009, p. 1.)

The record shows that the Veteran was convicted of a felony and was incarcerated in a county facility.  The original information received by the RO showed that the Veteran's incarceration began on September 1, 2000, with a date of actual release shown as August 29, 2001.  (See Prison/Convict Information, received 04/03/2006, p. 1.)  In his Notice of Disagreement to the reduction of benefits, the Veteran stated that he had not been receiving VA benefits at the time of his felony conviction and that his offense was a result of his now-service-connected disabilities of PTSD and hearing loss.  He further stated that his attorney was able to get him released to a mental facility shortly after he was incarcerated because of the need for treatment for PTSD.  (See Statement in Support, received 01/14/2008, pp. 1-2.)  An Inmate Summary from the Alabama Department of Convictions showed that he had been transferred to a mental hospital as part of a split sentence on November 7, 2011.  (See Prison/Conviction Information, received 04/09/2009, p. 1.)  

Having reviewed all of the evidence of record, to include that set forth above, the Board finds that a reduction of benefits was proper for the equivalent period of time that the Veteran was incarcerated for a felony beyond the 60th day.  The 61st day of incarceration for a felony was November 1, 2000.  However, the record also shows that the Veteran was released from incarceration and transferred to a mental institution for treatment as part of a split sentence on November 7, 2000.  Thus, the reduction of benefits would no longer be appropriate once this transfer occurred.  

The Board acknowledges that the Veteran was not in receipt of VA benefits at the time of his incarceration, and therefore his actual benefits for the period of incarceration cannot be reduced.  However, the result of the grant of benefits with an effective date of 1995 is that the Veteran ultimately received benefits for that time period.  The Board notes that there is a strong public policy underpinning the reduction of benefits during a period of incarceration for a felony which indicates that payment of such benefits, even retroactively, would be unjust.  Therefore, it is appropriate that his benefits be reduced for corresponding period of time to that for which the Veteran received compensation in excess of what is permitted by law.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.
  
Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings of 50 and 70 percent for the Veteran's PTSD.  The Board finds that staged ratings are appropriate, but that the effective dates should be adjusted.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 
100 percent rating.  38 C.F.R. § 4.130.

The Court has stated that in increased rating cases involving pyshiatric disroders "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435, (Vet. App. Mar. 27, 2017).


Facts and Analysis

The Veteran was granted service connection for PTSD, effective April 24, 2003, and an initial disability rating of 50 percent was assigned.  An increased disability rating of 70 percent was assigned effective March 8, 2016.

In December 2003, the Veteran was seen for feelings of edginess and reported sometimes hearing his name called, seeing shadowy images, and being hypervigilant about securing access to his house.  He complained of sleeping problems which his medication was not addressing.  The provider described him as mildly depressed and anxious with fair to good insight and judgment.  (See Medical Treatment Record, received 04/27/2006, p. 40.)

In August 2004, the Veteran was seen for feelings of depression, anxiety, anger, and panic attacks.  He was paranoid about being attacked by others and reported frequent nightmares, hearing voices, and seeing things.  He reported losing control and violently tearing things up, as well as crying.  He tended to isolate himself because of his problems of losing control.  (See Medical Treatment Record, received 04/27/2006, p. 20.)  He was afraid of hurting himself or others and had hidden knives around the house, heard voices on occasion, and had been contemplating suicide.  (p. 38.)  It was noted that tv will get up and roam the house checking doors and windows and that the barricaded himself in the bedroom.  (Id.)

At the October 2004 VA examination, the Veteran reported symptoms of nightmares, flashbacks, nervousness, depression, poor conscentration, irritability, short temper, and feelings of isolation.  He had trouble sleeping, trouble falling asleep, and frequent waking.  (See VA Exam, received 10/12/2004, p. 5.)  The Veteran had a tendency to isolate himself, he was hyperalert, and he had increased startle response.  He was nervous and depressed frequently and his thought process was intact, although he admitted to auditory hallucinations.  He did not have suicidal or homicidal ideation, memory impairment, or disorientation, or impairment or judgment or insight.  

In January 2005, the Veteran was hospitalized for mental health issues.  He had distrubed sleep and his wife reported that she had found a knife hidden in a backpack the day before.  He had hidden other weapons as well.  He was hearing sounds that made him suspect intruders and he was fearful and hyperalert despite his medications.  There was concern that the Veteran would either hurt himself or someone else.  (See Medical Treatment Record, received 04/27/2006, p. 2.)  A few weeks later, after being released, he asserted that he needed to return to the hospital because of his nightmares, constant feelings of agitation, and feeling afraid.  He was irritable and reported hearing voices and seeing dead people.  The provider noted that he was obsessed with in-patient hospitalization and his judgment and insight were poor to fair.  (p. 5.)

In August 2005, the Veteran was seen for treatment at VA.  He reported feelings of anxiety, problems working because of his temper, and inconsistently taking his medications.  He was tense and excitable, gesticulating and grinding his teeth throughout the interview.  He complained of sleep problems and sleep paralysis.  He was drinking four or more beers per day.  (Sse Medical Treatment Record, received 04/27/2006, p. 1.)  He reported active suicidal and homicidal ideation and plans.  He was moderately depressed, but his memory, cognition, insight, and judgment were good.  

A statement submitted in May 2012 by the Veteran's treating mental health provider described the Veteran as manifesting symptoms consistent with both a 
50 percent disability rating and a 70 percent disability rating.  (See Medical Treatment Record, received 05/30/2012, p. 2.)

In December 2012 the Veteran was admitted to a local hospital for treatment of an acute panic attack and ongoing suicidal and homicidal ideation.  He was briefly transferred to the VA Medical Center before being released.  (See Virtual VA, CAPRI, received 08/07/2013, pp. 9-18.)

A July 2013 VA examination described the Veteran's PTSD as resulting in a disability consistent with the 50 percent rating criteria, i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self care and conversation.  (See VA Exam, received 08/07/2013, p. 5.)  The examiner noted that the Vetean had been married for a year and had a very good relationship, although he did not have much contact with his 
7 children who all lived out of state.  He spent his time doing yardwork, watching television, and helping his mother with household chores.  The Veteran had not worked since 2000, having fallen from a roof and being unable to continue working in construction.  The examiner stated that the Veteran's PTSD symptoms impacted his ability to work but did not preclude gainful employment.  

At the March 2016 VA examination, the Veteran's PTSD was described as producing symptoms consistent with the 50 percent rating criteria, i.e., occupational and social impairment with reduced reliability and productivity.  (See C&P Exam, received 03/09/2016, p. 1.)  He reported current symptoms of paranoia, fear of being around people, insomnia, worry about "anything", and dreams of "killing people and dead people."  (p. 3.)  He described his current marriage as difficult because his wife was religious and tried to control him; he had been arrested for domestic violence in the past.  He had not worked for 10 years and was receiving Social Security disability for his knee problems and his PTSD.  The examiner listed his PTSD symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaing effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation,  and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran also had suicidal and homicidal ideation without current stated intent.  (p. 5.)

The Board has considered the entirety of the evidence, to include that set forth above, and finds that a disability rating higher than 50 percent prior to January 12, 2005 is not warranted.  Specifically, the evidence showed that the Veteran's disability picture was more nearly approximated by one of reduced reliability and productivity, rather than deficiencies in most areas including work, family, judgment, thinking, and mood.  For example, the provider in December 2003 described the Veteran as having mildly depressed and anxious with fair to good judgment and thinking.  While treatment notes in August 2004 noted the Veteran's complaints of paranoia and his fear of hurting himself or others, the October 2004 VA examiner, just two months later, noted that the Veteran did not have suicidal or homicidal ideation, or impairment or judgment or insight.  As such, the Board finds that the August 2004 report of symptoms was not sufficient to indicate a true change in the Veteran's disability picture given the examination in October 2004.

However, a higher, 70 percent disability rating, is warranted for the Veteran's PTSD as of January 12, 2005.  On that date, the Veteran was seen because of concerns raised by his wife over the fact that he was hiding knives in his backpack and other places, and her feeling that he would either hurt himself or other people.  At that time he was briefly treated in the hospital and since that time he has been treated in hospital on several occasions and has made multiple calls to VA's suicide hotline.  (See Virtual VA, CAPRI, received 08/07/2013, pp. 9-18.)  He has continued to report suicidal and homicidal ideation.  The Veteran's VA mental health provider in 2012 submitted a statement that indicated that his disability picture was consistent with a 70 percent disability rating.  The Veteran has also reported hearing voices and seeing things and episodes of unprovoked irritability, to include incidents of domestic violence.  For all of these reasons, the Board finds that assignment of a 70 percent disability rating as of January 12, 2005, is warranted.

A still higher, or 100 percent disability rating, is not warranted based on the evidence.  The Veteran is not shown to have total occupational and social impairment; he remains married and has a relationship with his family, despite some marital tension.  He is able to attend to the activities of daily living and was appropriately dressed and groomed at all VA examinations and treatment visits.  While the Veteran has reported hallucinations and delusions, they do not interfere with his daily living.  The Veteran is not shown to have impaired judgment or thinking to the level of total impairment.  For all of these reasons, entitlement to a 100 percent disability rating for PTSD is not warranted.


Entitlement to TDIU

In this matter, the Veteran has been found to be entitled to TDIU, with an effective date of March 8, 2016.  He seeks entitlement to TDIU with an earlier effective date, noting that his ability to maintain substantially gainful employment is most seriously impacted by his PTSD.  The Veteran's attorney has argued that an earlier effective date should be assigned for both PTSD and TDIU as a result of this fact.  (See Notice of Disagreement, received 10/03/2016, p. 3.)

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A VA examination in May 2013 included a review of the medical records.  The examiner concluded that the Veteran's service connected skin rash and chronic pleural fibrosis did not render him unable to secure and maintain gainful substantial physical or sedentary employment.  Specifically, the Veteran's chronic pleural fibrosis did not require him to use oxygen, bronchodilators, or oral medication.  He did not have any signs and symptoms of wheezing, dyspnea on exertion, or difficulty in breathing with activity.  The Veteran reported being short-winded and out of breath easily; he had coughing fits when he got too hot or too cold.  (See VA Exam, received 05/06/2013, p. 6.)

The VA examination also included an opinion with respect to the impact of the Veteran's hearing loss on his ability to maintain gainful employment.  The examiner noted that many people with the same level of hearing loss, or worse, were able to function well in many occupational settings.  However, the Veteran's individual issues would depend on his vocation, and he might experience problems in a noisy environment or in situations that did not involve face-to-face communications or jobs which required paying attention to high frequency sounds.  (p. 37.)

As discussed above, the Board has granted entitlement to a 70 percent disability rating for PTSD effective January 12, 2005.  The Board agrees with the assessment of the Veteran's representative that the primary barrier to the Veteran's gainful employment is the Veteran's PTSD, with its attendant symptoms.  The Veteran's other service-connected disabilities, specifically skin rash and pleural fibrosis, were not shown to negatively impact his ability to work.  His bilateral hearing loss might pose some problems with employment, particularly in noisy environments.  However, it is the symptoms of the PTSD, particularly his depression, panic, suicidal and homicidal ideation, difficulty adapting to stressful situations, and impaired impulse control with occasional episodes of unprovoked violence which are most significant in impact on the ability to engage in substantially gainful employment.  For this reason, the Board finds that entitlement to TDIU is warranted as of January 12, 2005, the date of the increased (70 percent) disability rating for PTSD as granted above.



	(CONTINUED ON NEXT PAGE)


ORDER

Reduction in VA benefits as a result of incarceration for a felony conviction was proper, but only with respect to the 7 day period equivalent to November 1, 2000 to November 7, 2000.

A disability rating in excess of 50 percent for PTSD prior to January 12, 2005, is denied.

A disability rating of 70 percent, but no higher, for PTSD, is granted effective January 12, 2005.

A TDIU is granted effective January 12, 2005.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


